Citation Nr: 0807830	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which, in 
pertinent part, denied service connection for bilateral 
hearing loss. 


FINDING OF FACT

A hearing loss disability first became manifest many years 
after service separation; the most probative evidence does 
not establish a link between any current hearing loss and a 
disease, injury, or event in service. 


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The letter also informed the veteran that additional 
information and evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's VA treatment records are in the file, and 
private medical records identified by the veteran have been 
obtained, to the extent possible.  The veteran has at no time 
referenced available outstanding records that he wanted VA to 
obtain or that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was afforded an appropriate and thorough VA 
audiological examination in July 2004.  The VA examination 
report is thorough, detailed, supported by other medical 
evidence of record, and it involved a review of the veteran's 
claims file.  The Board finds that no further examination or 
opinion is needed as the preponderance of the evidence is 
against a finding that the claimed condition is associated 
with the veteran's military service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  Service Connection

The veteran contends that he incurred a bilateral hearing 
loss disability as a result of noise exposure during service.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests certain chronic diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

On VA audiological evaluation in July 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
65
70
LEFT
45
60
60
60
70

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  Thus, the veteran has established that 
he has a bilateral hearing loss disability for VA disability 
purposes.  See 38 C.F.R. § 3.385, supra.  The Board notes 
that the veteran also submitted private audiological reports 
from January 1999 and November 2001, which report the 
veteran's audiometric scores in graph form.  With regard to 
the graphs, the Board notes that neither the Board nor the RO 
may interpret graphical representations of audiometric data, 
which is how those results are presented.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  As a current hearing loss 
disability has been established, the Board concludes that 
remand for interpretation is not necessary.  Since the 
veteran has bilateral hearing loss for VA purposes, the Board 
now turns to the question of nexus.

The veteran's service medical records are negative for 
complaints, diagnoses or treatment of ear or hearing trouble.  
The veteran's ears and ear drums were consistently noted as 
normal upon examination.  On the authorized audiological 
evaluation at the veteran's separation examination in August 
1962, pure tone thresholds, in decibels, were reported.  The 
Board observes that service department audiometric readings 
prior to November 1, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As the veteran's separation 
audiological evaluation was conducted in August 1962, the 
Board has converted the ASA units to ISO units as shown 
below:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
20
15
15
20
20

Whispered voice testing was 15/15 for each ear.  Speech 
audiometry was not performed.

The veteran submitted a private medical report from February 
1999 showing that he had been recommended for, and fitted 
with, hearing aids.

In May 2004, the veteran's private physician submitted a 
brief opinion in which he states that the veteran had a 
history of firing ammunition while in the service and that 
"this has contributed vastly to his present condition."

In July 2004, the veteran was afforded a VA audiological 
examination, which included a review of the claims file.  In 
his report, the VA examiner noted that the veteran's military 
occupational specialty of maintenance and repair officer, 
which entailed exposure to heavy equipment noise.  The 
examiner also noted the veteran's reports of loading, firing, 
and testing weapons.  The diagnosis was moderate to severe 
sloping sensory hearing loss, bilateral.  In his opinion, the 
examiner concluded that, based on audiometric testing that 
showed normal hearing at discharge from service, it is less 
likely as not that the veteran's hearing loss was caused by 
or a result of military service.

The evidence in favor of service connection consists of a 
brief private medical opinion from May 2004 and the veteran's 
own assertions that firing ammunition during service led to 
his hearing loss.  The Board notes that the May 2004 private 
medical opinion appears to be based on a report of the 
veteran as to his own medical history rather than on a review 
of the record.  The Court has recognized that a mere 
statement of opinion, without more, does not provide an 
opportunity to explore the basis of the opinion.  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, the 
private medical opinion it is of little probative value.  
Furthermore, while the veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, and thus his statements regarding causation are 
not competent.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The evidence against service connection consists of service 
medical records and a relatively detailed VA audiological 
examination, which included a review of the claims file, from 
July 2004.  Service medical records show that there were no 
complaints, diagnoses, or findings of hearing loss or other 
ear problems during service.  At all times the veteran's ears 
and ear drums were noted to be normal.  
The first evidence suggesting that the veteran suffered from 
hearing loss comes from a private report of a hearing aid 
consultation in February 1999.  In addition, the July 2004 VA 
audiological examination is detailed and consistent with 
other evidence of record.

In sum, the preponderance of the evidence is against a 
finding of service connection in this case.  The Board finds 
that the July 2004 VA examination, which stated that the 
veteran's hearing loss is less likely than not attributable 
to service, is more probative than the May 2004 private 
examination, as it includes more detail and involved a review 
of the claims file.  In addition, as the first evidence of 
hearing loss comes from February 1999, more than 36 years 
after the veteran's separation from service, the Board finds 
that the amount of time between service and a diagnosis 
weighs heavily against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, there is no evidence of a sensorineural hearing loss 
within one year of service separation so as to permit a grant 
of service connection on a presumptive basis.  The Board thus 
concludes that service connection is not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  See 
Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


